DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al (US 2014/0060997 A1) in view of McCormick (US 8,640,945 B1), further in view of Tabata et al (US 2009/0171498 A1) and further in view of Folk et al (US 2010/0082443 A1).

Regarding Claim 1, Doi teaches a money handling system (1), as illustrated in figure 1, comprising:
a cash settlement apparatus (11), as illustrated in figure 1, as well as coin settlement apparatus (13), as illustrated in figures 5a and 5b and as mentioned at paragraph 58, configured to receive coins being loose from outside of the cash settlement apparatus, i.e., via depositing unit/coin inlet (110b), recognize denominations of the received coins and a number of the received coins, as mentioned at paragraph 8, i.e., “[u]pon start of store hours, a clerk is generally required to load a change fund and the like to the cash settlement apparatus” and as mentioned at paragraph 143, i.e., “[b]efore store hours a clerk should load each cash settlement apparatus 11 with a change fund”, and as illustrated in figure 11, i.e,. noting step S10, “put cash into depositing unit 110 of cash settlement apparatus 11” and step S20, “recognize denomination, fitness, authenticity and so on of cash, and count amount of recognized cash”, noting also recognition unit (140b) as illustrated in figure 5a and as mentioned at paragraph 75, and noting paragraph 65, third sentence mentions that “memory 170 may store, by denomination, an amount of cash having been recognized by the recognition unit 140”,  store/hold therein the received coins for each denomination, i.e, the change fund as discussed in paragraph 8, for example, and as dispense the stored coins to outside of the cash settlement apparatus (11), via coin settlement apparatus (13) at dispensing unit (120b), as illustrated in figures 2 and 5b, noting also paragraph 49, which mentions that the checkout counter (10) and cash settlement apparatus (11), which includes coin settlement apparatus (13), “dispenses change to the customer”, last sentence, and as mentioned at paragraph 75, fifth sentence, which mentions the coins are transported by transport unit (130b) to the dispensing unit (120b), and manage an inventory information on denominations of the stored coins and the number of the stored coins for each denomination as an inventory amount of the coins stored in the apparatus, i.e., via cash settlement apparatus memory (170), and as mentioned at paragraph 65, i.e., “[t]he memory 170 also stores information (a denomination, an amount and so on) of cash stored in the storing unit (150) and the cash transport cassette 30” and “the memory 170 may store, by denomination, an amount of cash having been recognized by the recognition unit 140”, which are all considered to be “inventory information” and “inventory amounts of the loose coins stored in the apparatus”, and noting steps (S210), “transmit collection information to cash dispensing apparatus 21 and cash management apparatus 25” as illustrated in figure 13 and as mentioned at paragraph 169, for example, based on the recognition, noting that recognition unit (140), as mentioned at paragraph 61, first of cash being transported by transport unit 130” as well as recognition unit (140b) as mentioned at paragraph 75, sixth paragraph, which states “recognition unit 140b is configured to recognize a denomination, an authenticity, a fitness, a version, an amount and so on of each of the coins being transported”: and
a money management apparatus (20, 21, 25, 26), as illustrated in figure 1, being communicatively connected, noting the controller (290), as illustrated in figure 7 and as mentioned at paragraph 88, i.e., step S130, “transmit loading information to cash settlement apparatus 11 and cash management apparatus 25”, to the cash settlement apparatus (11) via a network, as mentioned at paragraph 51, i.e., “[t]he cash management apparatus 25 is communicably connected to the cash settlement apparatuses 11, and the cash accounting apparatus 21 through a LAN (Local Area Network) or the like”, and configured to acquire the inventory information from the cash settlement apparatus (11), as mentioned at paragraph 135, i.e., “[t]he cash settlement apparatus 11 transmits the deposit information and the change information stored in the memory 170, together with ID information thereof, to the cash management apparatus 25 (S70)”, as well as step (S210) as illustrated in figure 13 and as mentioned at paragraph 169, to manage the inventory information of the cash settlement apparatus (11) and a change information, as mentioned at paragraph 3, first sentence, paragraph 8, first sentence, paragraph 51, second sentence, paragraph 52, second to last sentence, paragraphs 143, 144, 147, 148, 149, 152, 153, 158, 161, 163, 168 and 184,  on denominations and a number for each denomination of the coins set as a change fund, as mentioned in particular in paragraphs 158, 161, 163 and 168, and a number for each denomination to be stored in the cash settlement apparatus before business of the store starts, as mentioned at paragraphs 137-139, and as mentioned at paragraph 146, i.e., “upon receipt of the notification that the cash transport cassette 30 has been attached, the cash management apparatus 25 transmits ID information of the cash settlement apparatus 11 to be loaded with cash, and denomination information of the cash to be loaded and amount information thereof, to the cash accounting apparatus 21 (S105)”, as illustrated at figure 12 for example, and to dispense therefrom the coins and banknotes, for replenishing the cash settlement apparatus (11),
wherein the money management apparatus (20, 21, 25, 26), further includes a controller (290), as illustrated in figure 7 configured to determine, for each denomination, a breakdown of the number of the coins, i.e., via loose money feeding unit (201, 210b), and the number of the banknotes, i.e., via dispensing unit (220, 211b), to be dispensed from the money management apparatus (20, 21, 25, 26), based on the inventory information and the change information.
Regarding Claim 1, Doi does not expressly teach 
wherein the money management apparatus further includes a controller configured to determine, for each denomination, a breakdown of the number of the coins and the number of coin rolls to be dispensed from the money management apparatus, based on the inventory information and the change information, 
wherein the money management apparatus has setting information indicating whether coins or coin rolls are prioritized to dispense at least one of coins or coin rolls for each denomination for replenishing the cash settlement apparatus, and 
wherein the setting information has been previously prepared before starting dispensing at least one of coins or coin rolls, regardless of the controller determination on the breakdown of the number of coins and the number of coin rolls, and 
the money management apparatus is configured to dispense at least one of coins or coin rolls for each denomination for replenishing the cash settlement apparatus, based on the setting information.
Regarding Claim 1, McCormick teaches
wherein the money management apparatus (100), as illustrated in figure 1, and as mentioned at col. 6, lines 16-col. 7, line 3, further includes a controller, i.e, processor (102), configured to determine, for each denomination, a breakdown of the number of the coins and the number of coin rolls to be dispensed from the money management apparatus, based on the inventory information and the change information, as mentioned at col. 6, lines 26-60, as mentioned as follows.
Main functions of the apparatus 100 may include one or more of the following: 
(1) interacting with one or more users, for example, by authenticating a user, distinguishing the users' authority 
(2) allowing for double sign in on same activity, for purposes of loss prevention and verification; 
(3) receiving deposit of cash items (e.g., rolled and loose coins, and/or banknotes) by allowing a user to simply tip a till drawer 12 (or a coin bag or cash cassette), or placing rolled coin delivery or dollar bills, directly into the apparatus 100; 
(4) automatically sorting and counting cash items collected, including both rolled coins and loose coins, even banknotes; 
(5) recording the counted cash amount and passing the information to a cash management software program; 
(6) determining or receiving from a cash management software program a calculated dispense amount, which in some case can be based on the amount of leftover cash just received from, or detected in, a till drawer; 
(7) dispensing rolled coins or a mixture of rolled and loose coins according to the calculated dispense amount either directly in to a till or till cup or other device for filling the same; 
(8) communicating with external software and/or interfacing with third-party systems, for example, to schedule coin/notes delivery or pickup; 
(9) interacting with third-party users (e.g., coin/notes delivery personnel from a bank or armored car service) to receive delivery or facilitate pickup of coin/notes and reconcile with orders; 
(10) exchanging banknotes by dispensing rolled coins or a mixture of rolled and loose coins; 
(11) counting in coins and/or notes from a third party (e.g., armored car), securely storing them, and reconciling against a corresponding order, delivery request, or Service Level Agreement; and 
adding the volumes or values of rolled coin and loose coin together in order to provide a cash position or calculate the need for a pickup and/or change order., 
Emphasis provided.
Note that function 6 may be considered “determining the breakdown…based on the inventory information and the change information”.
Regarding Claim 1, McCormick further teaches 
the money management apparatus (100) is configured to dispense at least one of coins or coin rolls for each denomination for replenishing the cash settlement apparatus, based on the breakdown determined by the controller, i.e., processor (102), noting function 7, as mentioned above and as found at col. 6, lines 45-47, i.e., “dispensing rolled coins or a mixture of rolled and loose coins according to the calculated dispense amount either directly in to a till or till cup or other device for filling the same” and noting col. 8, lines 11-15, i.e., [t]he coin sorter and counter 106 may automatically sort the incoming rolled and/or loose coins and count them to determine a total amount and/or an amount of each coin denomination and/or the total value (or value composition) of the coins”.
McCormick also teaches coin rolls, for each denomination for replenishing the cash settlement apparatus, as mentioned at abstract, for example, i.e., “a predetermined or calculated amount/composition of rolled coins may be dispensed based on a count of loose coins”, the coin rolls each being formed by wrapping a predetermined number of coins for each denomination, as mentioned at col. 6, line 
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the money management apparatus further includes a controller configured to determine, for each denomination, a breakdown of the number of the coins and the number of the coin rolls to be dispensed from the money management apparatus, based on the inventory information and the change information,
wherein the money management apparatus dispenses the determined number of the loose coins and the determined number of coin rolls for each denomination for replenishing the cash settlement apparatus, based on the breakdown determined by the controller, as taught by McCormick, in Doi’s money handling system for the purpose of providing first and second money in common forms of cash as is typically used in commerce, and for the purpose of accounting for and reconciling inventory of cash for use in Doi’s settlement devices at each point of sale cash registers.
Regarding Claim 1, note again that Doi teaches creating change funds in the form of coins and banknotes, which represent different forms of money.
Regarding Claim 1, note again that McCormick teaches wrapped money in the form of coin rolls.
wherein the money management apparatus  (102, 104, 106, 200, 402, 610, 700, 1403) as illustrated in figures 1, 2, 4, 6. 7 and 14, has setting information, i.e, recommended cash usage levels, as illustrated at figure 12a and as mentioned at paragraphs 69-72, set for the cash settlement apparatus (1405, 1407, 1409, 1411), as illustrated in figure 14, indicating whether coins or another form of coins such as coin rolls are prioritized, i.e., as indicated at step (501) of figure 5, for example, and noting paragraph 70, second and third sentences which state that “[r]ecommendation 1221 may include a breakdown 1225 of an amount of each denomination being requested” and “[e]ach denomination amount may be separately modifiable using options 1230”, and determines, based on the setting information (1221, 1225), as illustrated in figure 12a, whether the loose coins or the coin rolls are prioritized to dispense at least one of coins or coin rolls for each denomination for replenishing the cash settlement apparatus (1405, 1407, 1409, 1411), and 
wherein the setting information has been previously prepared before starting dispensing at least one of coins or coin rolls, regardless of the controller determination on the breakdown of the number of coins and the number of coin rolls, as mentioned at paragraph 68, first and second sentences, which states “the recommended adjustment of target levels based on forecasted usage, automatic generation of change orders and/or generation of a transport request might only be executed upon confirmation by a user” and “the forecasting system or the currency handling system (or both if the same system) may prompt a user and/or a financial  and
the money management apparatus (102, 104, 106, 200, 402, 610, 700, 1403) is configured to dispense at least one of coins, as mentioned at paragraph 43, first sentence, for example as recited below, or coin rolls for each denomination for replenishing the cash settlement apparatus, based on the setting information, which is construed as the issuing of a change order which is a request for replenishment based on a shortage of a particular denomination of cash, as mentioned at paragraphs 43 and 44, for example.  Note that paragraph 79 mentions in the last sentence that “back office system 1403 may aggregate change order requests from devices 1405, 1407 and 1409” which are interpreted as causing the settlement device to dispense cash in the form of coins based on denomination.  
Note the prediction module (720) at figure 7, for example.  Note also that paragraph 43 mentions the term “shortage” is defined in part in terms of a threshold for each denomination.  Therefore, if a threshold is larger or smaller in amount combined with the rate of usage for a particular denomination, will dictate a priority of denomination usage and associated filling based upon the threshold amounts.  See paragraphs 43 and 44 as follows.
[0043] In step 505, a cash recycler may determine whether there is a shortage of bills and/or coins of one or more denominations. For example, after determining the number of bills and/or coins it has, a cash recycler may determine that there is currently a shortage of nickels and five-dollar bills based on a threshold level of nickels and five-dollar bills required at a particular time or during a particular period of time. In some instances, if a coin handling device is not A shortage may be defined in a variety of ways and may indicate that a denomination is empty or that an amount of a denomination is below a specified threshold. The threshold may be defined based on various factors such as an amount of currency needed for a full day of business or operations, an amount of currency used in the previous business day or week, etc.
[0044] If, in step 505, a cash recycler 200 determines that there is not a current shortage of bills or coins, then the cash recycler may determine, in step 510, whether there is a predicted shortage of bills or coins of one or more denominations. For example, after determining the number of bills or coins the recycler currently holds, the recycler may determine that there is a predicted shortage of twenty-dollar bills based on a forecast of currency needs. The prediction or forecast may be made based on an analysis of historical usage data, user specified requirements, carrier schedules, sales, seasonal fluctuations, storage limitations and the like as discussed in further detail below. In one example, historical usage data may include a rate at which the quantity of bills and/or coins of each denomination changes. This rate may be a daily rate, weekly rate, annual rate, or the like. In another example, the historical usage data may include a plurality of rates, and each rate may be recalculated on a different time scale. Forecasting is described in further detail below. 

See also paragraph 79, which discusses “automatically generating a change order if one or more denominations of currency or coin are below a certain threshold or a transport request if denominations are exceeding another threshold.”
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the money management apparatus has setting information indicating whether coins or coin rolls are prioritized to dispense at least one of coins or coin rolls for each denomination for replenishing the cash settlement apparatus, and 
wherein the setting information has been previously prepared before starting dispensing at least one of coins or coin rolls, regardless of the controller determination on the breakdown of the number of coins and the number of coin rolls, i.e,  a historical prediction module and algorithm which operates on setting information, as taught by Folk, in Doi’s money management apparatus, for the purpose of providing a change order and/or for setting recommended cash usage levels/thresholds more flexibly based upon historical demand for each denomination and form of cash.  
Regarding Claim 7, Doi teaches wherein the money handling system includes a plurality of cash settlement apparatuses (11), and
the money management apparatus (20, 21, 25, 26), is configured to receive an information inputted to identify a cash settlement apparatus (11) to be replenished with the coins and coin rolls, identify the cash settlement apparatus to be replenished with the coins and coin rolls among the plurality of cash settlement apparatuses based on the received information, and determine, for each denomination, the breakdown of the number of the coins and the number of the coin rolls to be dispensed for replenishing the identified cash settlement apparatus (11), as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above, noting again that McCormick teaches coin rolls.
Regarding Claim 8, Doi teaches wherein the money management apparatus (20, 21, 25, 26) is configured to determine, for each denomination, the breakdown of the number of the coins and the number of the coin rolls to be dispensed for replenishing the cash settlement apparatus (11) such that a total number of the coins and the coin rolls does not exceed a shortfall number of coins of the coins and the coin rolls does not exceed a shortfall number of coins derived by subtracting the quantity of the coins being stored in the cash settlement apparatus (11) from the number of coins of the change fund, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See discussion of Claim 1, above. Note also paragraph 168, which states as follows.
[0168] When a clerk selects a start of a collecting process in the cash settlement apparatus 11, the cash accounting apparatus 21 or the cash management apparatus 25, the cash settlement apparatus 11 feeds cash stored in the storing unit 150 and dispenses the cash to the cash transport cassette 30 (S200). At this time, the cash settlement apparatus 11 leaves cash of a predetermined amount required as a change fund in each of the storing units 150 of respective denominations, and dispenses excessive cash to the cash transport cassette 30. When an amount of cash stored in the storing unit 150 of a certain denomination is not more than a predetermined amount required as a change fund, the cash settlement apparatus 11 does not need dispense cash of the denomination. Thus, an amount of cash transported during the loading process can be reduced. Since sum of cash information of the cash settlement apparatus 11 is managed by the cash management apparatus 25, the cash management apparatus 25 may set a denomination of cash to be collected from the case settlement apparatus 11.
Regarding Claim 9, Doi teaches wherein the money management apparatus (20, 21, 25, 26) is configured to determine the breakdown of the coins and the coin rolls such that a total number of coins of the coins and the coin rolls is the same as the determined number of the coins to be dispensed for replenishing the cash settlement apparatus (11), as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See also paragraph 168 and discussion of Claim 1, above. 
wherein the money management apparatus (20, 21, 25, 26) is configured to determine a maximum number of coin rolls such that the number of coins included in the maximum number of coin rolls does not exceed the determined quantity of the second money to be dispensed for replenishing the cash settlement apparatus (11), and dispense the determined maximum number of coin rolls, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See also paragraph 168 and discussion of Claim 1, above. 
Regarding Claim 11, Doi teaches wherein when the number of coins included in the determined maximum number of coin rolls is less than the determined number of the coins to be dispensed for replenishing the cash settlement apparatus (11), the money management apparatus (20, 21, 25, 26) dispenses a shortfall number of coins in a form of loose coins, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See also paragraph 168 and discussion of Claim 1, above. 
Regarding Claim 12, Doi teaches, wherein when the number of coins included in the determined maximum number of coin rolls is less than the determined number of the coins to be dispensed for replenishing the cash settlement apparatus (11), the money management apparatus (20, 21, 25, 26) dispenses a spare coin roll without dispensing coins (interpreted as coins that are not in the form of coin rolls, but in the form of loose coins), as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See also paragraph 168 and discussion of Claim 1, above. 
wherein the money management apparatus (20, 21, 25, 26) further includes an operation unit, i.e., operation display unit (295), as illustrated in figures 6 and 7, to specify the breakdown of the number of the coins and the number of the coin rolls to be dispensed for replenishing the cash settlement apparatus (11), as mentioned at paragraphs 86 and 87, noting particularly paragraph 144, which states in the second sentence, “[t]he cash settlement apparatus 11 to be loaded with cash (e.g., change fund) and the denomination of cash to be loaded are displayed on the operation display unit 295 of the cash accounting apparatus”.  Paragraph 144 then goes on to state “[t]hus a clerk can recognize the cash settlement apparatus 11 to be loaded with cash and the denominations of cash to be loaded”.
Regarding Claim 15, Doi teaches, wherein the money management apparatus (20, 21, 25, 26) compares the determined number of the coins to be dispensed for replenishing the cash settlement apparatus and a total number of coins derived by summing the number of the coins and the number of coins of the coin rolls specified via the operation unit, and performs a predetermined processing, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See also paragraph 168 and discussion of Claim 1, above. 
Regarding Claim 18, Doi teaches, wherein the cash settlement apparatus (11) is configured to include a change dispenser (120a, 120b) configured to calculate a quantity of change money, i.e., change sum (S50) as mentioned at paragraph 133, for example, and dispense the change money, as mentioned at paragraph 134.
wherein the cash settlement apparatus (11) is configured to further include:
a drawer used to store and dispense money, as mentioned at paragraphs 14, 26 and 87; and
a point of sales register configured to manage a quantity of money being stored in the drawer, as mentioned at paragraphs 113 and 114.
Regarding Claim 20, Doi teaches, wherein the money management apparatus (20, 21, 25, 26) is configured to acquire information on a quantity of money being stored in the change dispenser and a quantity of money being stored in the drawer, as mentioned at paragraphs 137-144, via a network, as mentioned at paragraph 51.
Regarding Claim 21, Doi teaches, wherein the breakdown indicates the number of the coins and the number of the coin rolls for each denomination, as mentioned at paragraphs 51, 135, 137-139, 146 and figure 12.  See also paragraph 168 and discussion of Claim 1, above.  
Regarding Claim 22, see rejection of Claims 1 and 21, above.
Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant bases their arguments on characterizations of the claims as mentioned at Applicant’s Remarks received 8/27/21 at p. 7.

In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., features a-d) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Applicant also asserts that neither of McCormick nor Folk disclose, teach or suggest “features” a-d, as mentioned at Remarks, pp. 7 and 8.

Keeping in mind that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” it is not persuadable that Folk’s teaching of using coin rolls in a money handling apparatus would not suggest their use in Doi’s money handling apparatus.  KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Since Doi;s McCormick’s and Folk’s devices have predictable structure and function, and Doi teaches the money handling system with cash settlement apparatus and money management apparatus as illustrated in figure 1, McCormick teaches a money handling system that handles coin rolls as well as loose coins, as mentioned at col. 6, lines 26-60 and as described above, and Folk teaches a money management apparatus as illustrated in figure 14, with a user interface that accepts setting information, as illustrated at figures 12a and 12b and as mentioned at paragraphs 43-45, it would have been obvious to one of ordinary skill in the art to have combined all three teachings because one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Regarding Claim 1, Folk teaches wherein the money management apparatus  (102, 104, 106, 200, 402, 610, 700, 1403) as illustrated in figures 1, 2, 4, 6. 7 and 14, has setting information, i.e, recommended cash usage levels, as illustrated at figure 12a and as mentioned at paragraphs 69-72, set for the cash settlement apparatus (1405, 1407, 1409, 1411), as illustrated in figure 14, indicating whether coins or another form of coins such as coin rolls are prioritized, i.e., as indicated at step (501) of figure 5, for example, and noting paragraph 70, second and third sentences which state that “[r]ecommendation 1221 may include a breakdown 1225 of an amount of each denomination being requested” and “[e]ach denomination amount may be separately modifiable using options 1230”, and determines, based on the setting information (1221, 1225), as illustrated in figure 12a, whether the loose coins or the coin rolls are prioritized to dispense at least one of coins or coin rolls for each denomination for replenishing the cash settlement apparatus (1405, 1407, 1409, 1411), and 
wherein the setting information has been previously prepared before starting dispensing at least one of coins or coin rolls, regardless of the controller determination on the breakdown of the number of coins and the number of coin rolls, as mentioned at paragraph 68, first and second sentences, which states “the recommended adjustment of target levels based on forecasted usage, automatic generation of change orders and/or generation of a transport request might only be executed upon confirmation by a user” and “the forecasting system or the currency  and
the money management apparatus (102, 104, 106, 200, 402, 610, 700, 1403) is configured to dispense at least one of coins, as mentioned at paragraph 43, first sentence, for example as recited below, or coin rolls for each denomination for replenishing the cash settlement apparatus, based on the setting information, which is construed as the issuing of a change order which is a request for replenishment based on a shortage of a particular denomination of cash, as mentioned at paragraphs 43 and 44, for example.  Note that paragraph 79 mentions in the last sentence that “back office system 1403 may aggregate change order requests from devices 1405, 1407 and 1409” which are interpreted as causing the settlement device to dispense cash in the form of coins based on denomination.  
Note the prediction module (720) at figure 7, for example.  Note also that paragraph 43 mentions the term “shortage” is defined in part in terms of a threshold for each denomination.  Therefore, if a threshold is larger or smaller in amount combined with the rate of usage for a particular denomination, will dictate a priority of denomination usage and associated filling based upon the threshold amounts.  See paragraphs 43 and 44.
See also paragraph 79, which discusses “automatically generating a change order if one or more denominations of currency or coin are below a certain threshold or a transport request if denominations are exceeding another threshold.”


Therefore, Claims 1, 7-12, 14, 15 and 18-22 remain rejected.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.



Bellucci ‘572 teaches a user interface for setting cash inventory levels at figures 4-14 and 18-21, for example.

Wilson ‘878 teaches a user interface for setting cash inventory levels at paragraph 38 for example.

Angus ‘670 teaches a user interface, i.e., GUI (24), as illustrated in figure 1, for setting cash inventory levels at figures 2-4 and as mentioned at paragraphs 56-69, for example.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

June 19, 2021